USCA1 Opinion

	




          October 11, 1996  UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                   _______________          No.  96-1314                        EAN ANTHONY INNIS, a/k/a ANTHONY ROME,                               a/k/a EAN ANTHONY INNIS,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                _____________________                                     ERRATA SHEET                                                           The  opinion of this Court  issued on September  24, 1996 is          amended as follows:               On page 2, line 7, change "here" to "hear"          October 4, 1996       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1314                        EAN ANTHONY INNIS, a/k/a ANTHONY ROME,                               a/k/a EAN ANTHONY INNIS,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                          ON PETITION FOR REVIEW OF AN ORDER                         OF THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Ean Anthony Innis on brief pro se.            _________________            Frank W.  Hunger, Assistant Attorney  General, Brenda E.  Ellison,            ________________                               __________________        Senior  Litigation  Counsel,  Office  of Immigration  Litigation,  and        Ernesto H. Molina, Jr., Attorney, Office of Immigration Litigation.        ______________________                                 ____________________                                 ____________________                 Per  Curiam.  After careful review of the record and the                 ___________            petition for  review,  we  find  no  reason  to  reverse  the            decision of the BIA.  Accordingly, we affirm, essentially for            the  reasons  stated  in   that  decision,  adding  only  the            following comments.                 1.   We   assume,  without   deciding,   that  we   have            jurisdiction to  hear this petition.   See Anti-Terrorism and                                                   ___            Effective Death Penalty Act, Public Law No. 104-132,   440(a)            (to be codified at 8 U.S.C.   1105(a)(10)).                 2.  The BIA  considered all the evidence,  made specific            findings  as to both  the positive and  negative factors, and            explained  how it  reached  the  decision  that  petitioner's            outstanding   equities  (long  residence,  family  ties,  and            rehabilitation  efforts)  were  outweighed  by  his extensive            criminal  history.    The grant  or  denial  of  a waiver  of            deportation  remains a  matter  of BIA  discretion, and  this            court will not "second-guess the Board on the manner in which            it weights  different factors  when arriving at  its ultimate            decision."   See Gouveia v. INS, 980  F.2d 814, 819 (1st Cir.                         ___ _______    ___            1992).                 3.   Petitioner argues in essence  that he was "merely a            minor  drug peddlar" and not  a "drug trafficker,"  and so he            should not  have been required to  show outstanding equities.            See Elramly v. INS, 73  F.3d 220, 223 (9th Cir.  1995), cert.            ___ _______    ___                                      _____            granted, 116 S. Ct.  1260 (1996).   To the  contrary, the  BIA            _______                                         -2-            decision  shows it considered petitioner's extensive criminal            history  in   detail  in   determining  that  a   showing  of            outstanding equities was required.                 4.   There  is  no   record  support  for   petitioner's            assertion that he was not notified  at that time of his  drug            sentencing about  any immigration consequences that  he might            face.    In any  event, petitioner conceded  the grounds  for            deportation  before the  immigration  judge, and  he may  not            challenge   the  validity  of   his  drug  conviction  during            immigration proceedings.  See Gouveia, 980 F.2d at 817.                                      ___ _______                 5.   Finally,  we  reject  petitioner's   argument  that            deportation,  a   civil  proceeding,  is  cruel  and  unusual            punishment.  See Hernandez-Rivera v. INS, 630 F.2d 1352, 1356                         ___ ________________    ___            (9th Cir. 1980).                 There  being  no  substantial  question for  review,  we            summarily affirm the decision of the BIA and deny and dismiss                      ______                             ____     _______            the petition for review.  See 1st Cir. Loc. R. 27.1.                                      ___                                                                                          -3-